DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher C. Close, Jr. on Tuesday, February 1, 2022.
The application has been amended as follows: 
Claim 20, Line 11: Replaced “based on an applied force” with -- based on an applied force, and the button facilitates attachment and detachment to the handle grip based on the button being engaged or disengaged, respectively --
Cancelled Claim 22.
Allowable Subject Matter
Claims 1-21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regard to Claims 1, 16, and 20, the Applicant has sufficiently claimed and respectively defined the trekking pole and the handle grip assembly including the handle grip and the adjustable strap, the illumination system, and the power source housing.  The prior art fails to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to:
Independent Claim 1: the trunk collar attached to the grip end of the substantially hollow shaft, the trunk collar including the cutoff portion within which the first illumination system is secured; the power source housing cover including the spring, the spring operable to expand and contract based on a released force and an applied force, respectively; and the details of the shaft tip assembly;
Independent Claim 16: the handle grip including the cutout portion, the dispositions of the button, seal gasket, and the adjustable strap; the illumination system being positioned within the cutout portion of the handle grip; and the details of the shaft tip assembly; and
Independent Claim 20: the illumination system including the communication port; the dispositions of the adjustable strap and the attachment portion; and how the button facilitates attachment and detachment to the handle grip based on the button being engaged and disengaged, respectively.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 8,746,264 B2 to Gorey et al. that teaches a trekking pole [Figures 1-17] that has an illumination and power assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, February 1, 2022

/Jason M Han/Primary Examiner, Art Unit 2875